DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted 09/09/2021 has been considered and put of record. An initialed copy is attached herewith.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Claims 11-20 (renumbered 1-10) are allowed over the prior art of record.
Although the use of Helmholtz coils and Maxwell coils are well known in the art as providing a magnetic field intensity quasi uniform between the coils, the prior art of record either taken alone or in combination with art filed on 09/09/2021 thereof fails to teach or reasonably suggest, 
As in claim 11: “…recharging circuitry configured to provide electrical power from one or more electrical power outputs; and a pair of electrical coils coupled to the recharging circuitry, the pair of electrical coils comprising a first electrical coil and a second electrical coil … the pair of electrical coils configured to be electrically energized by the electrical power from the one or more electrical power outputs, and to generate opposing magnetic fields comprising a resultant magnetic field generated within a recharging envelope located in an area between the pair of coils when the pair of coils is electrically energized…and wherein the resultant magnetic field renders irrelevant a positional angle θ (theta) of rotation of the third coil around the longitudinal axis extending between the first electrical coil and the second electrical coil with respect to a 
As in claim 20: a recharging system comprising, among other patentable features, “…a pair of electrical coils coupled to a recharging circuitry, the pair of electrical coils comprising a first electrical coil and a second electrical coil having a common longitudinal axis and separated by a separation distance along the longitudinal axis … the pair of electrical coils configured to be electrically energized to generate opposing magnetic fields comprising a resultant magnetic field generated within a recharging envelope located in an area between the pair of coils when the pair of coils is electrically energized…and wherein the resultant magnetic field renders irrelevant a positional angle θ (theta) of rotation of the third coil around the longitudinal axis extending between the first electrical coil and the second electrical coil with respect to a coupling efficiency of the level of the electrical 107Attorney Docket No.: C00016162.USU1/1111-606US01current being induced in the third coil by the resultant magnetic field; recharging circuitry electrically coupled to the pair coils, the recharging circuitry comprising: a signal generator…a first power amplifier…a second power amplifier…and position control circuitry configured to control, by one or more actuators devices that are mechanically coupled to the pair of coils, the positioning of the pair of coils relative to the third coil…”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Examiner found US 2015/0180267 to Romanelli in which a recharging system for an implanted medical device (abstract) comprising a first pair of electrical coils having a first 
However, Romanelli fails to teach, among other patentable features, “wherein the resultant magnetic field renders irrelevant a positional angle θ (theta) of rotation of the third coil around the longitudinal axis extending between the first electrical coil and the second electrical coil with respect to a coupling efficiency of the level of the electrical 107Attorney Docket No.: C00016162.USU1/1111-606US01current being induced in the third coil by the resultant magnetic field”.
Another closely related prior art of record is WO 2009/131723 to Kallmyer(cited by applicants) in which a recharge system and method for deep angled devices is disclosed. Recharging an Implantable Medical Device (IMD)implanted in a patient(150), the IMD(154) having a secondary recharge coil(158) and a rechargeable power source(50)(Fig. 2), a recharging (156) lying in a first plane and a second coil(158) lying in a second plane substantially parallel to the first plane, wherein the IMD(154) lies between the first and second planes(see Fig. 4A); and a recharging device(76)(Fig. 2) coupled to each of the first and the second coils to generate a current in the first and the second coils that electromagnetically couples the first and the second coils to the secondary recharge coil to recharge the rechargeable power source(50)(Fig. 2)
However, Kallmyer does not teach, among other patentable features, wherein the resultant magnetic field renders irrelevant a positional angle θ (theta) of rotation of the third coil around the longitudinal axis extending between the first electrical coil and the second electrical coil with respect to a coupling efficiency of the level of the electrical 107Attorney Docket No.: C00016162.USU1/1111-606US01current being induced in the third coil by the resultant magnetic field; recharging circuitry electrically coupled to the pair coils, the recharging circuitry comprising: a signal generator…a first power amplifier…a second power amplifier…and position control circuitry configured to control, by one or more actuators devices that are mechanically coupled to the pair of coils, the positioning of the pair of coils relative to the third coil…”.
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
USPAT 10,707,692 to Schmidt et al., (Schmidt) discloses the general state of the art regarding recharge of implanted medical devices.
USPAT 10,695,572 to Maile et al., (Maile) discloses the general state of the art regarding System for recharging a rechargeable implantable medical device including an implantable recharging bridge.
US 2015/0180267 to Romanelli in which a recharging system for an implanted medical device is disclosed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127.  The examiner can normally be reached on M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        September 13, 2021